             Case 4:09-cv-04479-JSW Document 391 Filed 01/15/20 Page 1 of 6




1     MCKOOL SMITH HENNIGAN, P.C.
      RODERICK G. DORMAN (SBN 96908)
2     rdorman@mckoolsmithhennigan.com
      ALAN P. BLOCK (SBN 143783)
3     ablock@mckoolsmithhennigan.com
      MARC MORRIS (SBN 183728)
4     mmorris@mckoolsmithhennigan.com
      300 South Grand Avenue, Suite 2900
5     Los Angeles, California 90071
      T: (213) 694-1200; F: (213) 694-1234
6
      MCKOOL SMITH P.C.
7     DOUGLAS A. CAWLEY (admitted pro hac)
      dcawley@mckoolsmith.com
8     300 Crescent Court, Suite 1500
      Dallas, Texas 75201
9     T: (214) 978-4000; F: (214) 978-4044
10    MCKOOL SMITH P.C.
      JOHN B. CAMPBELL (admitted pro hac vice)
11    jcampbell@mckoolsmith.com
      300 W. 6th Street, Suite 1700
12    Austin, Texas 78701
      T: (512) 692-8700; F: (512) 692-8744
13
      Attorneys for Plaintiff SPEEDTRACK, INC.
14
                                    UNITED STATES DISTRICT COURT
15
                                   NORTHERN DISTRICT OF CALIFORNIA
16
                                          OAKLAND DIVISION
17
      SPEEDTRACK, INC.,                      )         Case No. 4:09-cv-04479-JSW
18                                           )
                         Plaintiff,          )
19                                           )         JOINT STIPULATION BETWEEN
                   vs.                       )         PLAINTIFF SPEEDTRACK, INC. AND
20                                           )         DEFENDANTS AMAZON.COM, INC.,
      AMAZON.COM, INC.; BARNES & NOBLE
21    BOOKSELLERS, INC.; J & R ELECTRONICS, ))         BEST BUY.COM, LLC, AND DELL, INC.
      INC.; DELL, INC.; BEST BUY.COM, LLC;             RE: WITHDRAWING DR. KELLER AS
22    SYSTEMAX, INC.; NA TECH DIRECT, INC.; ))         AN EXPERT DESIGNATED UNDER
      POCAHONTAS CORP; SYX NORTH                       SECTION 7.4(B) OF THE PROTECTIVE
                                             )         ORDER AND REPLACING HIM WITH
23    AMERICAN TECH HOLDINGS LLC; NA         )         DR. WEAVER AS AN EXPERT
      TECH COMPUTER SUPPLIES INC.;           )         DESIGNATED UNDER SECTION 7.4(B)
24    OFFICEMAX, INC.; MACY’S, INC.;         )
      MACYS.COM, LLC; OVERSTOCK.COM,         )
25    INC.; RECREATIONAL EQUIPMENT, INC.;    )
      EVINE LIVE, INC. (f/k/a VALUE VISION   )
26    INTERNATIONAL, INC., DBA               )
      SHOPNBC.COM); B &H FOTO &              )
27    ELECTRONICS CORP.; HP INC. (f/k/a
      HEWLETT-PACKARD COMPANY); RETAIL )
                                            )
28
      Case No. 4:09-CV-04479-JSW            JOINT STIPULATION RE: WITHDRAWING DR. KELLER UNDER
                                                   SECTION 7.4(B) OF STIPULATED PROTECTIVE ORDER
     4840-8532-3697
             Case 4:09-cv-04479-JSW Document 391 Filed 01/15/20 Page 2 of 6




1     CONVERGENCE.COM, LP, DBA                     )
      SMARTBARGAINS.COM,                           )
2                                                  )
                            Defendants.            )
3                                                  )
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
      Case No. 4:09-CV-04479-JSW          JOINT STIPULATION RE: WITHDRAWING DR. KELLER UNDER
                                                 SECTION 7.4(B) OF STIPULATED PROTECTIVE ORDER
     4840-8532-3697
           Case 4:09-cv-04479-JSW Document 391 Filed 01/15/20 Page 3 of 6




 1            WHEREAS, on April 16, 2018, the Court entered the Parties’ Stipulated Protective Order
 2   (Dkt. 307).
 3            WHEREAS, on May 29, 2018, the Court entered the Parties’ Stipulation to amend Section
 4   7.4(b) of the Protective Order to increase the limit of experts having access to HIGHLY
 5   CONFIDENTIAL – SOURCE CODE material from two to three. (Doc. 321).
 6            WHEREAS, SpeedTrack has identified, and Defendants Amazon.com, Inc., Best Buy.com,
 7   LLC, and Dell, Inc. (“Defendants”) have authorized, three SpeedTrack experts to have access to
 8   their Source Code materials pursuant to Section 7.4(b), one of whom is Dr. Arthur Keller.
 9            WHEREAS, SpeedTrack has requested from Defendants that it be permitted to withdraw Dr.
10   Keller as one of its experts having access to Defendants’ Source Code materials, and, in his place,
11   permit access to such materials to Dr. Alfred Weaver.
12            WHEREAS, Defendants agree that SpeedTrack shall be permitted to withdraw Dr. Keller as
13   one of its three experts having access to Defendants’ Source Code materials pursuant to Section
14   7.4(b) and replace him with Dr. Weaver.
15            Accordingly, the parties, through their respective Counsel hereby agree and stipulate as
16   follows:
17            Section 7.4(b) of the Protective Order is modified so as permit SpeedTrack to withdraw Dr.
18   Keller as one of its three experts having access to Defendants’ material designated HIGHLY
19   CONFIDENTIAL – SOURCE CODE and to permit such access to Dr. Weaver as SpeedTrack’s
20   third expert having access to such materials.
21            SpeedTrack agrees to only share descriptions of Defendants’ source code contained in its
22   Amended Infringement Contentions served on Defendants on December 5, 2018 with experts
23

24

25

26

27

28
                                                        -1-
     Case No. 4:09-CV-04479-JSW              JOINT STIPULATION RE: WITHDRAWING DR. KELLER UNDER
                                                    SECTION 7.4(B) OF STIPULATED PROTECTIVE ORDER
     4840-8532-3697
           Case 4:09-cv-04479-JSW Document 391 Filed 01/15/20 Page 4 of 6




 1   designated under the limitations of Section 7.4(b) of the Protective Order.
 2            IT IS SO STIPULATED, through Counsel of Record.

 3
                                                          Respectfully submitted,
 4
       DATED: January 15, 2020                         MCKOOL SMITH HENNIGAN P.C.
 5

 6                                                     By          /s/ Alan P. Block
                                                            Alan P. Block
 7
                                                       Attorneys for Plaintiff SpeedTrack, Inc.
 8
       DATED: January 15, 2020                         SIDLEY AUSTIN LLP
 9

10                                                     By         /s/ Nathanial Love
                                                            Nathanial Love
11
                                                       Attorneys for Defendants
12                                                     Amazon.com, Inc.; Dell Inc., and
13                                                     BestBuy.com, LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -2-
     Case No. 4:09-CV-04479-JSW             JOINT STIPULATION RE: WITHDRAWING DR. KELLER UNDER
                                                   SECTION 7.4(B) OF STIPULATED PROTECTIVE ORDER
     4840-8532-3697
           Case 4:09-cv-04479-JSW Document 391 Filed 01/15/20 Page 5 of 6




 1                                             ATTESTATION
 2            I, Alan P. Block, am the ECF User whose identification and password are being used to file
 3   the foregoing STIPULATION in compliance with Civil Local Rule 5.1, and that concurrence in the
 4   filing of this document was obtained from the above signatories to this document.
 5

 6                                                        /s/ Alan P. Block
                                                              Alan P. Block
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -3-
     Case No. 4:09-CV-04479-JSW              JOINT STIPULATION RE: WITHDRAWING DR. KELLER UNDER
                                                    SECTION 7.4(B) OF STIPULATED PROTECTIVE ORDER
     4840-8532-3697
           Case 4:09-cv-04479-JSW Document 391 Filed 01/15/20 Page 6 of 6




 1                                  CERTIFICATE OF SERVICE
 2
              The undersigned hereby certifies that a true and correct copy of the above and foregoing
 3
     document has been served on January 15, 2020 to all counsel of record who are deemed to have
 4
     consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will
 5
     be served by electronic mail, facsimile, U.S. Mail and/or overnight delivery.
 6

 7
                                                               /s/ Yoshie Botta
 8                                                             Yoshie Botta
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       -4-
     Case No. 4:09-CV-04479-JSW                                                   CERTIFICATE OF SERVICE
     4840-8532-3697
